Title: To Thomas Jefferson from Robert Mills, 14 October 1805
From: Mills, Robert
To: Jefferson, Thomas


                  
                     
                     
                     Wilmington Octr. 14th. 1805
                  
                  This opportunity, through the request of Mr. Latrobe, of writing to Mr. Jefferson I am happy of embracing, that I may again express the gratitude I feel for the unmerited attentions which I have received of him, which have been attended with so much pleasure and instruction to myself, by what has resulted—.
                  Mr. Latrobe continues very ill, the nature of his complaint, you doubtless are acquainted with—his inability to handle a pen is the only excuse for his not addressing Mr. Jefferson before this—
                  A roll of drawings accompanies this for Mr. Lenthall—
                  I have the honor to be with sentiments of gratitude and respectful esteem Sir yours &c 
                  
                     Robt. Mills
                     
                     B.H Latrobe’s office
                     Wilmington
                  
               